EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 19, 2007, among Elixir Gaming Technologies, Inc., a Nevada
corporation (the "Company”), and purchaser identified on the signature pages
hereto (each, including its successors and assigns, a “Purchaser,” and
collectively, the “Purchasers”).

R E C I T A L S

WHEREAS, the Company will sell up to $52,500,000 of the Company’s Common Stock
to the Purchasers pursuant to that certain Securities Purchase Agreement (the
“Purchase Agreement”) dated as of even date herewith by and among the Company
and the Purchasers.

A G R E E M E N T

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

"Advice” shall have the meaning set forth in Section 7(c).

"Allowable Grace Period” shall have the meaning set forth in Section 3(j).

"Effective Date” means the date that the Registration Statement is declared
effective by the Commission.

"Effectiveness Deadline” means, with respect to the initial Registration
Statement required hereunder, (i) in the event that the Registration Statement
is not subject to a review by the Commission, the earlier of (x) the 5th
Business Day following the date on which the Company is notified by the
Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments, and (y) the date that is 60 calendar
days after the Filing Deadline, or (ii) in the event that the Registration
Statement is subject to a review by the Commission, the date that is 120
calendar days after the Filing Deadline.

"Effectiveness Failure” shall have the meaning set forth in Section 2(b).

"Filing Date” means, with respect to the initial Registration Statement required
hereunder, the date the Registration Statement is filed with the Commission.

"Filing Deadline” means, with respect to the initial Registration Statement
required hereunder, 30 calendar days after the Closing Date.

"Filing Failure” shall have the meaning set forth in Section 2(b).

"Grace Period” shall have the meaning set forth in Section 3(j).

"Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

"Indemnified Party” shall have the meaning set forth in Section 5(c).

"Indemnifying Party” shall have the meaning set forth in Section 5(c).

"Losses” shall have the meaning set forth in Section 5(a).

"Plan of Distribution” shall have the meaning set forth in Section 2(a).

"Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

"Registrable Securities” means all of (i) the Shares; and (ii) any shares of
Common Stock issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event of the Company affecting the
Shares; provided, however, a security shall no longer be a Registrable Security
once it has been sold pursuant to Rule 144 under the Securities Act, or may be
sold, without volume restrictions pursuant to Rule 144(k) under the Securities
Act or sold pursuant to a Registration Statement.

"Registration Delay Payments” shall have the meaning set forth in Section 2(b).

"Registration Statement” means the registration statements required to be filed
hereunder, including (in each case) the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

"Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

"Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

"Selling Shareholder Questionnaire” shall have the meaning set forth in
Section 3(a).

2. Shelf Registration.

(a) On or prior to the Filing Deadline, and subject to the availability of
Rule 415, the Company shall prepare and file with the Commission a “Shelf”
Registration Statement covering the resale of the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance herewith) and
shall contain substantially the “Plan of Distribution” attached hereto as Annex
A, as modified by the Company as necessary to conform to comments from the
Commission. Subject to the terms of this Agreement, the Company shall use its
best efforts to cause the Registration Statement to be declared effective under
the Securities Act as promptly as possible after the filing thereof, and after
the Effective Date, shall use its best efforts to keep such Registration
Statement continuously effective under the Securities Act until all Registrable
Securities covered by such Registration Statement have been sold, subject,
however, to any Allowable Grace Period. The Company agrees to request the
Commission for acceleration of effectiveness at 4:00 p.m. Eastern Standard Time
on the Effective Date, and by 9:30 a.m. Eastern Standard Time on the Trading Day
following the Effective Date, to file a final Prospectus with the Commission
pursuant to Rule 424 and notify the Holders via facsimile of effectiveness of
the Registration Statement.

(b) If (i) the initial Registration Statement required to be filed by the
Company pursuant to this Agreement is (A) not filed with the Commission on or
before the Filing Deadline (if the Company files a Registration Statement
without affording the Holders the opportunity to review and comment on the same
as required by Section 3(a) hereof, the Company shall not be deemed to have
satisfied this clause) (a “Filing Failure”) or (B) not declared effective by the
Commission on or before the Effectiveness Deadline (an “Effectiveness Failure”)
or (ii) on any day during the Effectiveness Period sales of all of the
Registrable Securities required to be included on such Registration Statement
cannot be made (other than during an Allowable Grace Period (as defined in
Section 3(j)) pursuant to such Registration Statement or otherwise (including,
without limitation, because of a failure to keep such Registration Statement
effective, to disclose such information as is necessary for sales to be made
pursuant to such Registration Statement, or to register a sufficient number of
shares of Common Stock) (a “Maintenance Failure”) then, as partial relief for
the damages to any Holder by reason of any such delay in or reduction of its
ability to sell the underlying shares of Common Stock (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to each Holder of Registrable Securities required to be included in
such Registration Statement an amount in cash equal to one percent (1%) of the
relevant Subscription Amount (as such term is defined in the Purchase Agreement)
that has actually been paid by such Holder in respect of its Registrable
Securities included in such Registration Statement on each of the following
dates: (i) the day of a Filing Failure; (ii) the day of an Effectiveness
Failure; (iii) the initial day of a Maintenance Failure; (iv) on every thirtieth
day after the day of a Filing Failure and thereafter (pro rated for periods
totaling less than thirty days) until such Filing Failure is cured; (v) on every
thirtieth day after the day of an Effectiveness Failure and thereafter (pro
rated for periods totaling less than thirty days) until such Effectiveness
Failure is cured, subject to adjustment as provided herein; and (vi) on every
thirtieth day after the initial day of a Maintenance Failure and thereafter (pro
rated for periods totaling less than thirty days) until such Maintenance Failure
is cured. In the event of a failure by the Company to cure an Effectiveness
Failure on or before the thirtieth day after the date of the Effectiveness
Deadline as set forth in clause (v) above, the Registration Delay Payment (as
defined herein) for failure to cure such an Effectiveness Failure after such
initial 30-day cure period shall be increased to the amounts per each subsequent
30-day period as follows: (i) for the first 30-day period thereafter, at 1.5%;
(ii) for the next 30-day period thereafter, at 2.0%; (iii) for the next 30-day
period thereafter, at 2.0%; (iv) for the next 30-day period thereafter, at 2.0%;
and (v) every 30-day period thereafter in perpetuity, at 3.0%. The payments to
which a holder shall be entitled pursuant to this Section 2(b) are referred to
herein as “Registration Delay Payments.” Registration Delay Payments shall be
paid on the earlier of (I) the dates set forth above and (II) the third Business
Day after the event or failure giving rise to the Registration Delay Payments is
cured.

(c) In the event the number of shares available under a Registration Statement
filed pursuant to Section 2(a) is insufficient to cover all of the Registrable
Securities required to be covered by such Registration Statement, the Company
shall amend the applicable Registration Statement, or file a new Registration
Statement (on the short form available therefor, if applicable), or both, so as
to cover all of the Registrable Securities as of the Trading Day immediately
preceding the date of the filing of such amendment or new Registration
Statement, in each case, as soon as practicable, but in any event not later than
the later of: (i) sixty (60) days after the date substantially all of the
Registrable Securities have been sold; or (ii) the date that is six (6) months
after the Effective Date. The Company shall use its best efforts to cause such
amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof.

(d) For the avoidance of doubt and notwithstanding anything contained herein to
the contrary, no Registration Delay Payment is payable by the Company to any
particular Holder if any such Filing Failure, Effectiveness Failure, or
Maintenance Failure, as the case may be, in relation to such Holder’s
Registrable Securities included in such Registration Statement is caused by the
default of the obligations of the relevant Holder under this Agreement
(including, without limitation, the obligations of the Holder as set forth in
Section 3(a) below). In addition, notwithstanding anything contained herein to
the contrary, in the event that the Company is delinquent in filing the
Registration Statement by a period of time such that the Effectiveness Deadline
has passed and an Effectiveness Failure has occurred, so that a Registration
Delay Payment is triggered for both the Filing Failure and the Effectiveness
Failure concurrently, then the Company shall only be obligated to pay one
Registration Delay Payment for the concurrent failures, for whichever failure
results in a greater Registration Delay Payment.

3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) The Company shall not file a Registration Statement, any Prospectus, or any
amendments or supplements thereto in which the “Selling Stockholder” section
thereof differs from the disclosure received from a Holder in its Selling
Shareholder Questionnaire (as amended and supplemented). Each Holder agrees to
be named in the Registration Statement and to carry out the offer and sale of
Registrable Securities held by such Holder in a conformance with the Plan of
Distribution attached hereto as Annex A, as modified by the Company as necessary
to conform to comments from the Commission. Each Holder agrees to furnish to the
Company a completed Questionnaire in the form attached to this Agreement as
Annex B (a “Selling Shareholder Questionnaire”) by the end of the eighth Trading
Day following the date on which such Holder receives the Selling Shareholder
Questionnaire and draft materials in accordance with this Section. The Company
shall ensure that each Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading, except to the extent, but only to the extent, that (i) such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder, its directors, authorized
officers or attorneys expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder its directors, authorized officers or attorneys
expressly for use in a Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto. Each Holder shall ensure
that its Selling Shareholder Questionnaire furnished to the Company shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading.

(b) Not less than five Trading Days prior to the filing of each Registration
Statement and not less than two Trading Days prior to the filing of any related
amendment or supplement thereto, the Company shall permit the Holders to review
and comment upon the Registration Statement and any amendments and supplements
to all Registration Statements (except for Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and any similar or
successor reports), and not file any Registration Statement or amendment or
supplement thereto in a form to which the Holders or their legal counsel
reasonably objects, provided that the Holders or their legal counsel shall
provide the Company with any comments within two (2) Trading Days of the receipt
of the Registration Statement and shall provide the Company with any comments
within one (1) Trading Day of the receipt of any related amendment or supplement
thereto. The Company shall furnish to the Holder, without charge, (i) copies of
any correspondence from the Commission or the staff of the Commission to the
Company or its representatives relating to any Registration Statement,
(ii) promptly after the same is prepared and filed with the Commission, one copy
of any Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by a Holder and not otherwise available on the EDGAR system, and all
exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto.

(c) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period, except for periods based on events described in
Section 3(d), (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement (subject to the terms of this Agreement), and
as so supplemented or amended to be filed pursuant to Rule 424; (iii) respond
promptly to any comments received from the Commission with respect to a
Registration Statement or any amendment thereto; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act
applicable to the Company with respect to the disposition of all Registrable
Securities covered by a Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Holders thereof set
forth in such Registration Statement as so amended or in such Prospectus as so
supplemented.

(d) Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (ii) through (iv) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible, and in any event within one (1) Trading Day
after the occurrence of the event requiring notice herein, (i) with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities;
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction; (iv) of the occurrence of
any event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; or (v) when the Commission notifies the Company whether
there will be a review of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders that pertain to the Holders as a Selling Stockholder or to
the Plan of Distribution, but not information which the Company believes would
constitute material and non-public information). Any and all of such information
contemplated by subparagraphs (i) through (v) shall remain confidential to each
Holder until such information otherwise becomes public, unless disclosure by a
Holder is required by law.

(e) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

(f) Furnish to each Holder whose Registrable Securities are included in any
Registration Statement, without charge, if not otherwise available on the EDGAR
system (i) promptly after the same is prepared and filed with the Commission, at
least one copy of such Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, if requested by a Holder, all exhibits and each preliminary
prospectus, (ii) upon the effectiveness of any Registration Statement, ten
(10) copies of the prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as such
Holder may reasonably request) and (iii) such other documents, including copies
of any preliminary or final prospectus, as such Holder may reasonably request
from time to time in order to facilitate the disposition of the Registrable
Securities owned by such Holder.

(g) Subject to the terms of this Agreement, the Company hereby consents to the
use of each Prospectus and each amendment or supplement thereto, provided by the
Company pursuant to subpart (f) above, by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto, except after the giving
of any notice pursuant to Section 3(d).

(h) Prior to any resale of Registrable Securities by a Holder, register or
qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from the Registration or
qualification) of such Registrable Securities for the resale by the Holder under
the securities or Blue Sky laws of such jurisdictions within the United States
as any Holder reasonably requests in writing, to keep each registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things reasonably necessary to enable the
disposition in such jurisdictions of the Registrable Securities covered by each
Registration Statement; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.

(i) Within two (2) Trading Days after a Registration Statement which covers
Registrable Securities is ordered effective by the Commission, deliver, and
shall cause legal counsel for the Company to deliver, to the transfer agent for
such Registrable Securities (with copies to the Holders whose Registrable
Securities are included in such Registration Statement) confirmation that such
Registration Statement has been declared effective by the Commission. The
Company shall cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to the Registration Statement, which certificates shall
be free, to the extent permitted by the Securities Act, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may reasonably request.

(j) Upon the occurrence of any event contemplated by this Section 3, as promptly
as reasonably possible under the circumstances taking into account the Company’s
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(ii) through (iv) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Company
will use its best efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable. The Company shall be entitled to exercise
its right under this Section 3(j) to suspend the availability of a Registration
Statement and Prospectus, provided that each period (each, a “Grace Period”)
shall not exceed fifteen (15) consecutive days and during any three hundred
sixty five (365) such Grace Periods shall not exceed an aggregate of thirty
(30) days and the first day of any Grace Period must be at least five
(5) trading days after the last day of any prior Grace Period (each, an
“Allowable Grace Period”).

(k) Comply with all applicable rules and regulations of the Commission.

(l) Prior to the effectiveness of the Registration Statement and all other
amendments and supplements to the Prospectus, the Company may require each
selling Holder to furnish to the Company a certified statement as to (i) the
number of shares of Common Stock beneficially owned by such Holder, (ii) the
natural persons thereof that have voting and dispositive control over the shares
of Common Stock, and (iii) any affiliation between the Holder and either the
Company’s independent accountants or any member of the FINRA, The Financial
Industry Regulatory Authority (formerly NASD).

(m) The Company shall use its best efforts either to cause all of the
Registrable Securities covered by a Registration Statement to be listed on the
primary securities exchange or stock market on which securities of the same
class or series issued by the Company are then listed, if any, if the listing of
such Registrable Securities is then permitted under the rules of such exchange
or stock market.

(n) The Company agrees not to name or describe a Holder as an underwriter in the
Registration Statement, except if Holder provided its consent to such disclosure
to the Company or if such Holder is required under applicable securities law to
be described in the Registration Statement as an underwriter or pursuant to the
Commission’s comments, in which case the Company shall notify such Holder and
provide such Holder the opportunity to provide input and response in connection
with the disclosure.

(o) If requested by a Holder, the Company shall as soon as practicable
(i) incorporate in a prospectus supplement or post-effective amendment such
information as a Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by a Holder
holding any Registrable Securities.

4. Registration Expenses. All fees and expenses incidental to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky laws
reasonably agreed to by the Company in writing), (ii) printing expenses incurred
by the Company (including, without limitation, expenses of printing certificates
for Registrable Securities, (iii) messenger, telephone and delivery expenses
incurred by the Company, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance incurred by the Company, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions of any Holder or, except to
the extent provided for in the Transaction Documents, any legal fees or other
costs of the Holders.

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, members, partners, and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, shareholders, partners, and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, (2) any violation by the Company of the Securities Act, Exchange
Act or any state securities law, or any rule or regulation thereunder, in
connection with the performance of its obligations under this Agreement, except
to the extent, but only to the extent, that (i) such untrue statements or
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder, its directors, authorized officers, or
attorneys expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder, its directors, authorized officers, or attorneys expressly for use
in a Registration Statement, such Prospectus or such form of Prospectus or in
any amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose), (ii) in the case of an occurrence of
an event of the type specified in Section 3(d)(ii)-(iv), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of the Advice contemplated in Section 7(c), or (iii) any
such untrue statement, omission or violation is directly related to and
primarily the result of a material breach of this Agreement or violation of law
by Holder; or (3) any material breach of this Agreement by the Company.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents,
attorneys and employees, each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents, attorneys or employees of such controlling
Persons, to the fullest extent permitted by applicable law, from and against all
Losses, as incurred, to the extent arising out of or based solely upon: (x) such
Holder’s failure to comply with the prospectus delivery requirements of the
Securities Act, (y) a material breach of this Agreement or violation of law by
Holder, or (z) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by such Holder, its directors, authorized officers, or
attorneys to the Company specifically for inclusion in such Registration
Statement or such Prospectus or (ii) to the extent that such information relates
to such Holder’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by such Holder, its directors,
authorized officers, or attorneys expressly for use in a Registration Statement
(it being understood that the Holder has approved Annex A hereto for this
purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (iii) in the case of an occurrence of an event of the type
specified in Section 3(d)(ii)-(iv), the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 7(c). In no event shall the liability of
any selling Holder hereunder be greater in amount than the dollar amount of the
net proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that such failure shall have
prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and a material conflict of interest is likely to
exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party, in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of no
more than one separate counsel shall be at the expense of the Indemnifying
Party. The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed.

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party owing under this Section 5 (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party.

(d) Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement of a material fact or omission of a material
fact, has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other fees or expenses incurred
by such party in connection with any Proceeding to the extent such party would
have been indemnified for such fees or expenses if the indemnification provided
for in this Section was available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud by
such Holder.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6. Reports Under the Exchange Act.

With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the Commission that may at any time permit the Holders to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

(c) furnish to each Holder so long as such Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144, the Securities Act and
the Exchange Act, (ii) a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Holders to sell such securities pursuant to Rule 144 without registration.

7. Miscellaneous.

(a) Other Registration Rights; Piggyback on Registrations. Except for any
registration statements filed or to be filed in respect of the holders of
registration rights as set forth in Schedule 3.1(v) of the Disclosure Schedules,
the Company agrees and covenants that it will not register the shares of any
other holder of its securities prior to registering the Shares. The Company and
its security holders (other than the Holders in such capacity pursuant hereto)
designated by the Company may include securities of the Company in the
Registration Statement in addition to the Registrable Securities; provided,
however, Company agrees to limit the inclusion of, or otherwise exclude, such
securities in the Registration Statement to the extent necessary in order to
satisfy its obligations pursuant to Section 2 above. If at any time the Company
shall determine to register any of its securities other than pursuant to (i) a
registration statement relating solely to the sale of securities to participants
in a Company employee benefits plan, (ii) a registration on any form which does
not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Shares, (iii) a
registration relating to securities issued in connection an acquisition by the
Company, (iv) a registration in which the only Common Stock being registered is
Common Stock issuable upon conversion of debt securities that are also being
registered, or (v) a registration relating to holders of registration rights
which prohibit the Company from including in such registration shares for other
selling stockholders, it shall send to each Holder written notice of such
determination and, if within twenty (20) days after receipt of such notice, such
Holder shall so request in writing, the Company shall use its commercially
reasonable efforts to include in such registration all or any part of the
Registrable Securities that such Holder requests to be registered.

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable or an
exemption therefrom to it in connection with sales of Registrable Securities
pursuant to a Registration Statement.

(c) Discontinued Disposition. Each Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(d), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its best efforts
to ensure that the use of the Prospectus may be resumed as promptly as possible.

(d) Amendments and Waivers. No provision of this Agreement may be amended or
waived except in a written instrument signed by the Company and the Holders
holding not less than 85% of the Registrable Securities; provided, however, that
if any amendment or waiver operates in a manner that treats any Holder
differently from the other Holders, the consent of such Holder shall also be
required for such amendment or waiver. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

(e) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement, as the case may be.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. The
rights under this Agreement shall be automatically assignable by any Holder to
any transferee of 50% or more of such Holder’s Registrable Securities if:
(i) such Holder agrees in writing with the transferee or assignee to assign such
rights and a copy of such agreement is furnished to the Company promptly after
such assignment; (ii) the Company is, promptly after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act and
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Purchase Agreement.

(g) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

(h) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

(i) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the State of New York. The parties hereby waive
all rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(l) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof

(m) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreements are several and not joint with the
obligations of each other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein or in any Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction Document.
Each Purchaser acknowledges that no other Purchaser will be acting as agent of
such Purchaser in enforcing its rights under this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the
Purchasers has been provided with the same Registration Rights Agreement for the
purpose of the transactions contemplated in the Transaction Documents.

1

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

ELIXIR GAMING TECHNOLOGIES, INC.

By: /s/ David Reberger
David Reberger,
Chief Financial Officer


2

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Janus Adviser Fund on behalf of its series
Janus Adviser Series Small-Mid Growth Fund
Name of Purchaser

/s/ Brian A. Schaub



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Brian A. Schaub

Title: Executive Vice President

Its:     



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

3





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Janus Investment Funds on behalf of its
Janus Triton Fund
Name of Purchaser

/s/ Brian A. Schaub



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Brian A. Schaub

Title: Executive Vice President

Its:     



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

4





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Janus Capital Fund plc on behalf of its series
Janus US Venture Fund
Name of Purchaser

/s/ William H. Bales



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: William H. Bales

Title: Portfolio Manager

Its:     



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

5





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Janus Investment Fund on behalf of its series
Janus Venture Fund
Name of Purchaser

/s/ William H. Bales



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: William H. Bales

Title: Portfolio Manager

Its:     



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

6





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Ohio National Fund Inc.


Name of Purchaser

/s/ William H. Bales



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: William H. Bales

Title: Portfolio Manager

Its:     



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

7





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Strata Capital Management
Name of Purchaser

/s/ Steve Bardack



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Steve Bardack

Title: President

Its: Steve Bardack, President



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

8





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

UBS O’Connor LLC fbo: O’Connor Global


Multi-Strategy Alpha Master Limited
Name of Purchaser

/s/ Kipp Schrage



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Kipp Schrage

Title: Managing Director

Its:     



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

9





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

UBS O’Connor LLC fbo: Fundamental


Market Neutral Mac81 Ltd.
Name of Purchaser

/s/ Kipp Schrage



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Kipp Schrage

Title: Managing Director

Its:     



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

10





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

UBS O’Connor LLC fbo: O’Connor Global


Fundamental Market Neutral Long/Short Master Limited
Name of Purchaser

/s/ Kipp Schrage



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Kipp Schrage

Title: Managing Director

Its:     



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

11





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

UBS O’Connor LLC fbo: O’Connor Pipes


Corporate Strategies Master Limited
Name of Purchaser

/s/ Jeffrey Putman



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Jeffrey Putman

Title: Portfolio Manager

Its:     



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

12





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

UBS O’Connor LLC fbo: O’Connor Global


Fundamental Long/Short Directional Master Limited
Name of Purchaser

/s/ Paul Mitchell



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Paul Mitchell

Title: Managing Director

Its:     



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

13





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

SF Capital Partners Ltd.
Name of Purchaser

/s/ Brian Davidson



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Brian Davidson

Title: Managing Director

Its:     



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

14





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Ermitage Selz Fund Ltd.
Name of Purchaser

/s/ Bernard Selz



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Bernard Selz

Title: Managing Member, Selz Capital LLC

Its: Investment Adviser



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

15





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Karnak Partners, L.P.
Name of Purchaser

/s/ Bernard Selz



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Bernard Selz

Title: Managing Member, Luxor LLC

Its: General Partner



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

16





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

GAM Selection Hedge Investments Inc.
Name of Purchaser

/s/ Bernard Selz



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Bernard Selz

Title: Managing Member, Selz Capital LLC

Its: Investment Adviser



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

17





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Selz Family Trust
Name of Purchaser

/s/ Lisa P. Selz



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Lisa P. Selz

Title: Trustee

Its: Authorized Signatory



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

18





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Galleon International Master Fund, SPC Ltd. -
Galleon EM Technology SPC.
Name of Purchaser

/s/ Raj Rajaratnam



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Raj Rajaratnam

Title: Director

Its:



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

19





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

M.D. Sass Maximum Partners, L.P.

By: M.D. Sass Investors Services, Inc., General Partner

Name of Purchaser

/s/ Bobby Liu



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Bobby Liu

Title: General Counsel, Senior Vice President

Its:



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

20





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Basso Multi-Strategy Holding Fund Ltd.
Name of Purchaser

/s/ Philip Platek



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Philip Platek

Title: Authorized Signatory

Its:



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

21





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Basso Fund Ltd.
Name of Purchaser

/s/ Philip Platek



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Philip Platek

Title: Authorized Signatory

Its:



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

22





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Straus GEPT Partners LP
Name of Purchaser

/s/ Craig Connors



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Craig Connors

Title: CFO

Its:



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

23





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Straus Partners LP
Name of Purchaser

/s/ Craig Connors



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Craig Connors

Title: CFO

Its:



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

24





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Buckland Partners Focus Fund, L.P.


Name of Purchaser

/s/ Jonathan Lieber



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Jonathan Lieber

Title: Member, Buckland Partners Focus Fund LLC

Its: General Partner



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

25





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

Heller Capital Investment
Name of Purchaser

/s/ Ronald I. Heller



    Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name: Ronald I. Heller

Title: CFO

Its:



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

26





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER

     
Name of Purchaser

     
Signature of Purchaser or by Authorized Person executing for Purchaser

Printed Name:     

Title:     

Its:     



      (Printed Name of Authorized Person and Title for Person executing for
Purchaser)

27

ANNEX A

Plan of Distribution

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale, or at negotiated prices. The selling
stockholders may use any one or more of the following methods when selling
shares:



  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;



  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;



  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;



  •   an exchange distribution in accordance with the rules of the applicable
exchange;



  •   privately negotiated transactions;



  •   short sales;



  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;



  •   a combination of any such methods of sale; and



  •   any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

The selling stockholders may also engage in puts and calls and other
transactions in our securities or derivatives of our securities and may sell or
deliver shares in connection with these trades.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act. In
connection with sales of the shares of common stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the shares of common stock in the course of
hedging in positions they assume. The selling stockholders may also sell shares
of common stock short and deliver shares of common stock covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling stockholders may also loan or
pledge shares of common stock to broker-dealers that in turn may sell such
shares.

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act of 1933
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain claims, damages and liabilities, including liabilities under the
Securities Act.

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of common stock will be freely tradable in the hands of
persons other than our affiliates.

28

ANNEX B

Elixir Gaming Technologies, Inc.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock, par value $0.001 per share
(the “Common Stock”), of Elixir Gaming Technologies, Inc., a Nevada corporation
(the “Company”), (the “Registrable Securities”) understands that the Company has
filed or intends to file with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement, dated as of
     , 2007 (the “Registration Rights Agreement”), among the Company and the
Holders named therein. A copy of the Registration Rights Agreement is available
from the Company upon request at the address set forth below. All capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

29

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE



1.   Name.



  (a)   Full Legal Name of Selling Securityholder



  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:



  (c)   Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):



2.   Address for Notices to Selling Securityholder:

 
Telephone:
Fax:
Contact Person:



3.   Beneficial Ownership of Registrable Securities:



  (a)   Type and Number of Registrable Securities beneficially owned:

30







4.   Broker-Dealer Status:



  (a)   Are you a broker-dealer?

Yes ? No ?



  (b)   If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.

         
 
  Yes ?   No ? Note:   If no, the Commission’s staff has     indicated that you
should be identified as     an underwriter in the Registration
 
  Statement.  
(c)   Are you an affiliate of a broker-dealer?
 
  Yes ?   No ?



  (d)   If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

     
Note:
  Yes ? No ?
If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.



5.   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.



  (a)   Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

31







6.   Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.



      State any exceptions here:

7. Relationships with the Company’s Independent Accountant:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company’s independent accountants,
Piercy Bowler Taylor & Kern, of Las Vegas , Nevada (or its predecessors or
affiliates) during the past three years.



      State any exceptions here:

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

32

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

          Dated:   Beneficial Owner:
 
  By:  

 
       
 
      Name:
 
      Title:

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Chris Y. Chen, Esq.
Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612

Fax: 949-732-6501

33